Name: Commission Regulation (EEC) No 2347/88 of 28 July 1988 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: wood industry;  tariff policy;  political geography
 Date Published: nan

 29 . 7. 88 Official Journal of the European Communities No L 204/21 COMMISSION REGULATION (EEC) No 2347/88 of 28 July 1988 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicalbe to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4186/87 of 21 December 1987 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2) in particular Article 1 , Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of Customs duty into the Community, subject to the annual ceiling of 7 122 tonnes, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 1 August to 31 December 1988 , the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 41 , 14. 2. 1983, p . 2. O OJ No L 400, 31 . 12. 1987, p . 6 . No L 204/22 Official Journal of the European Communities 29 . 7. 88 ANNEX Order No CN code Description of goods 01.0290 9403 Other furniture and parts thereof : 9403 10  Metal furniture of a kind used in offices : 9403 10 10   Drawing tables (other than those of code 9017) !   Other : l \    Not exceeding 80 cm in height : 9403 10 51     Desks I 9403 10 59     Other I \    Exceeding 80 cm in height : 9403 10 91     Cupboards with doors, shutters Or flaps 9403 10 93     Filing, card-index and other cabinets 9403 10 99     Other 9403 20  Other metal furniture : l   Other : 9403 20 91    Beds 9403 20 99    Other 9403 30  Wooden furniture of a kind used in offices : \   Not exceeding 80 cm in height : 9403 30 1 1    Desks l 9403 30 19    Other I \   Exceeding 80 cm in height : 9403 30 91    Cupboards with doors, shutters or flaps ; filing, card-index and other ll cabinets 9403 30 99    Other 9403 40 00  Wooden furniture of a kind used in the kitchen 9403 50 00  Wooden furniture of a kind used in the bedroom 9403 60  other wooden furniture : 9403 60 10   Wooden furniture of a kind used in the dining room and the living II room I 9403 60 30   Wooden furniture of a kind used in shops 9403 70  Furniture of plastics : 9403 70 90   other 9403 80 00  Furniture of other materials, including cane, osier, bamboo or similar , ll materials 9403 90  Parts : \ 9403 90 10   Of metal 9403 90 30   Of wood 9403 90 90   Of other materials